Citation Nr: 1455705	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to an initial compensable rating prior to January 12, 2012, and to a rating in excess of 10 percent from January 12, 2012, forward, for residuals of right ankle sprain. 

3.  Entitlement to an initial compensable rating prior to January 12, 2012, and to a rating in excess of 20 percent from January 12, 2012, forward, for lumbosacral degenerative joint disease (DJD) and degenerative disc disease (DDD).  

4.  Entitlement to an initial rating in excess of 10 percent prior to January 12, 2012,  and to a rating in excess of 50 percent from January 12, 2012, forward, for an anxiety disorder (also diagnosed as post-traumatic stress disorder (PTSD)).   

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Based on the record, the Board has considered a TDIU claim as part of his pending increased rating claims, and is listing the raised TDIU claim as an issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The issues of entitlement to an initial rating in excess of 20 percent for the lumbar spine disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left knee DJD is manifested primarily by subjective complaints of pain, without evidence of limitation of motion or subluxation/laxity.

2.  The Veteran's right ankle sprain residuals are manifested as pain and laxity, with essentially normal range of motion. 

3.  For the entire appellate period, the Veteran's psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity, but not by total social and occupational impairment.

4.  From February 1, 2010 to January 11, 2012, the Veteran's lumbosacral degenerative joint disease and degenerative disc disease was manifested by muscle spasm severe enough to result in abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic Codes 5010-5260 (2014).

2.  The criteria for an initial 10 percent rating for right ankle sprain prior to January 12, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5271 (2014). 

3.  The criteria for a rating in excess of 10 percent for right ankle sprain are not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5271 (2014). 

4.  For the entire appellate period, the schedular criteria for a 70 percent rating, but not higher, for the service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3 and 4.7, Diagnostic Code 9413 (2014).

5.  From February 1, 2010 to January 11, 2012, the schedular criteria for a 20 percent rating for the service-connected lumbosacral degenerative joint disease and degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3 and 4.7, Diagnostic Code 5242 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The VCAA and its implementing regulations provide that VA is to notify a claimant and his/her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his/her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When the claim arose in the context of the Veteran trying to establish his/her entitlement to service connection for the claimed disability, then the VCAA notice must apprise him/her of all five elements of the claim: (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But if, as here, service connection was granted and, in response, the Veteran appeals a 'downstream' issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance. 

As for the duty to assist with his claims, the Veteran's service treatment records (STRs) and post-service VA and private treatment records that he identified as potentially relevant have been obtained and associated with his claims file for consideration, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence that he wants to submit or have VA obtain.  In further assisting him with his claim, VA examinations were performed in August 2010 and January 2012 that included consideration of his medical history and set forth findings enabling the Board to make a fully-informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327. 

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with his claims.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  In addition, with respect to the claim for a higher rating for the low back disability, the Board is granting a 20 percent rating from February 1, 2010 to January 11, 2012, and remanding the claim for an initial rating in excess of 20 percent.  Therefore, no aspect of that claim will be denied.  Accordingly, the Board will proceed with appellate review of these claims.  

Laws and Regulations

The Veteran contends that he should be granted increased ratings for his left knee, right ankle, low back, and psychiatric disabilities.  He maintains that the current disability evaluations do not adequately reflect the true severity of his disabilities. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id.

Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection. See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014). 

Left Knee

VA examination was conducted in August 2010.  The Veteran reported that he did not have any current problems with the left knee.  On examination, there was no warmth, effusions, or tenderness to palpation around the patella or joint lines.  Crepitus was present.  The Veteran had 0-140 degrees of motion, and strength was 5/5.  At the end point of the motion, there was pain located in the central part of the knee.  There was no loss in motion during repeat testing.  There was no increased pain, weakness, impaired endurance or instability.  X-ray revealed patellar osteophytes with mild joint space loss in the medial femoral compartment.  There was also a soft tissue prominence about the medial aspect of the medial femoral condyle.  The examiner considered this as possible ligamentous/tendonitis thickening.  

The September 2010 rating decision granted service connection for left knee DJD and assigned a 10 percent rating for left knee under Diagnostic Codes 5010-5260. 

At the VA examination conducted in January 2012, the Veteran reported that his left knee symptoms were stable since the previous examination.  There was no swelling, weakness, flare-ups, gait disturbance, or giving out.  The pain was intermittent and associated with prolonged physical activity.  He had full range of motion, 0-140 degrees of flexion.  There was no evidence of painful motion.  He was able to perform repetitive motion testing with no loss of motion.  However, pain was noted.  There was also tenderness on palpation.  He had 5/5 strength.  Testing for instability was negative. 

The Veteran's left knee disorder has been rated under Diagnostic Codes 5010-5260.  Arthritis due to trauma, substantiated by X-ray findings, shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's DJD of the left knee under Diagnostic Code 5260.  There has been no evidence of flexion of the left knee limited to 30 degrees or less.  Rather, the Veteran had full flexion to 140 degrees exhibited at both VA examinations.  Further, there is no evidence of flexion limited to 60 degrees or less, which is the minimum limitation for even a 0 percent rating under DC 5260.  Although the Veteran had pain on motion, the evidence shows that it did not limit or compromise the range or quality of motion of his knee beyond the limitations already specified, including on repetitive motion.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  Thus, a rating greater than 10 percent is not warranted based on pain.   Indeed, the 10 percent rating assigned for limitation of flexion of the left knee already accounts for his pain on motion, as his range of flexion throughout the pendency of the claims has consistently exceeded the 60-degree minimum limitation for even a 0 percent rating under DC 5260, and has been more than twice that range.  Thus, the preponderance of the evidence weighs against ratings greater than 10 percent for the left knee based on limitation of flexion under DC 5260.  See 38 C.F.R. § 4.71a.

Furthermore, the Veteran had full extension to 0 degrees both VA examinations and is, therefore, not entitled to a separate, compensable rating for loss of extension under Diagnostic Code 5261.  And to assign two, separate compensable ratings based upon pain on flexion and extension would amount to pyramiding.  See 38 C.F.R. § 4.14.  

Other potentially applicable Diagnostic Codes that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no evidence of instability, ankyloses of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as instability and subluxation; nor has the Veteran complained of such.  Thus, Diagnostic Code 5257 is not for application, and a separate or higher rating is not warranted under this code.  

In sum, the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the left knee.

Right Ankle Sprain

Reviewing the August 2010 VA examination report, the Veteran reported symptoms of pain and buckling.  On examination there was no tenderness to palpation, gross bone deformity, or effusion.  Plantar flexion was 0-45 degrees.  Dorsiflexion was 0-20 degrees.  On repetitive testing times 3, there was no additional loss of range of motion for the ankle due to painful motion, weakness, impaired endurance, incoordination or instability.  X-ray revealed minimal widening of the lateral ankle joint space on the frontal view; however on mortise view it appeared grossly symmetric.  Otherwise, the right ankle was considered normal.   

At VA examination in January 2012, the Veteran reported that since the prior VA disability evaluation, the right ankle "is out of control".  He reported frequent flare ups, but they were not severe enough to prompt medical attention.  These exacerbations caused increased pain swelling, and limping.  The flare ups occurred every other month, with symptoms lasting for 24-48 hours at a time.  In between flares, there was intermittent pain, associated with prolonged weight bearing.  The right ankle "constantly" felt unstable.  He did not trust the right ankle when walking on uneven ground, rough terrain, or ice.  On range of motion testing there was 40 degrees of plantar flexion with pain at end point.  Dorsiflexion was to 20 degrees.  On repetitive testing times 3, there was no additional loss of range of motion for the ankle due to painful motion, weakness, impaired endurance, incoordination or instability.  There was pain and localized tenderness on palpation of joints/soft tissue.  There was normal strength on flexion and dorsiflexion.  The anterior drawer test was positive for laxity.  The radiological study was considered normal.  

The RO evaluated the Veteran's residuals of a right sprain as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective from February 1, 2010, and as 10 percent disabling from January 12, 2012, forward.  Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of motion in the ankle.  A 20 percent evaluation is assigned for marked limitation of motion.  Normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II.

Words such as 'moderate' and 'marked' are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2014).

On VA examination in August 2010, the Veteran had full range of motion of his right ankle.  However, he did complain of pain, particularly on use.  X-ray revealed minimal widening of the lateral ankle joint space on the frontal view.  Accordingly, the Board finds that a 10 percent rating is warranted under DC 5271, effective from February 1, 2010, to January 11, 2012.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, a rating in excess of 10 percent is not warranted at any time during the appellate period as the evidence does not support a finding of marked limitation of motion of the ankle.  The Veteran had full dorsiflexion to 20 degrees and full plantar flexion to 45 degrees on VA examination in August 2010.  In January 2012, he again had full dorsiflexion to 20 degrees, and plantar flexion was only reduced by 5 degrees from normal (i.e., to 40 degrees).  Accordingly, the relevant evidence of record shows that the Veteran's right ankle disability more nearly approximates the criteria for the 10 percent rating currently assigned.  Specifically, his range of motion of the right ankle has been essentially normal (with at most a 5-degree loss of plantar flexion), even after repetitive testing.

The Board has considered the Veteran's report of right ankle pain and instability and the criteria set forth in sections 4.40, 4.45, and 4.59 of the regulations.  However, although the Veteran had pain on motion, the pain did not limit his range of motion, and the Veteran continued to have essentially normal dorsiflexion and plantar flexion even with three repetitions of the range-of-motion exercises.  See Mitchell, 25 Vet. App. at 42-43 (holding that pain must actually result in functional impairment to warrant a higher rating).  Finally, the Veteran's right ankle motion was not further limited by weakness, fatigability, or incoordination on repeat range-of-motion testing.  

Thus, as the Veteran has essentially normal range of motion of the right ankle, the 10 percent rating currently assigned compensates him for his right ankle pain and associated functional limitations such as swelling, limping, and instability.  Although the Veteran has reported flare-ups, the evidence does not show that the overall level of disability warrants a 20 percent rating, and the VA examination reports weigh against a higher rating, as they showed essentially normal range of motion even after repetitive testing.  Therefore, a higher rating is not warranted under the Deluca criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; See DeLuca, 8 Vet. App. at 206-07.

The Board has considered the application of other DC's pertaining to disorders of the ankle.  There is no evidence showing that the Veteran has ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragectomy.  Therefore, Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable.  See 38 C.F.R. § 4.71a. 


Psychiatric Disorder

The records contain private psychotherapy notes that date between 2009 and 2011.  In September 2009, the Veteran reported that he was a combat medic for 5 years.  He reported sleep impairment, nightmares, night sweats, startle response, hypervigilance, flashbacks, and social isolation.  He denied panic attacks and intrusive thoughts of combat.  He stated that his memory was horrible.  He used a machine for sleep apnea.  He also reported increased arguments with his spouse.  The Axis I diagnoses were PTSD and depression.  The GAF score was reported as 40.  

In reviewing the August 2010 psychiatric examination report, the Veteran reported that he served as a preventive medicine specialist.  He had two deployments while in the service, Panama from December 1989 until January 1990 and in Iraq from October 2007 until January 2009.  Prior to discharge in January 2010, he was on terminal leave (since October 2009).  He temporarily worked for the post office from December 2009 until April 2010.  He found the work hectic.  At that time he was looking for employment.  He was married with three children, ages 22, 15 and 11.  He was separated from his spouse at that time.  He saw the children on a regular basis.  He was living with a friend in a condominium.  He was getting along well with his current roommate.  He was looking for steady work but he did not specifically state a career path in any particular direction.  

On mental status examination, there was no impairment of thought process or communication.  There were no delusions or hallucinations.  His eye contact was good.  His behavior was appropriate throughout the session.  There were no suicidal or homicidal thoughts, ideation, plans or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  His score on the Saint Louis University Mental Status (SLUMS) test was 28/30.  There was no evidence of memory loss or impairment.  There was no obsessive or ritualistic behavior noted.  His rate and flow of speech was within normal limits and logical.  There was no history of panic attacks.  He has never been diagnosed with depression.  He was seen at Fort Bragg, his last duty assignment, when he had complains of sleep disturbance.  A low dosage of Wellbutrin was prescribed which according to the Veteran had not been effective (possibly because the dosage has been to low).  His major complaint was sleep impairment, although he did feel anxious when he was in a combat zone much of the time that he was in Iraq late in his career. 

In assessing PTSD, the Veteran described being in preventive medicine and worked with his battalion while in Iraq coordinating movements of a veteran unit.  He also went out on missions with that unit to deal with issues around food and animals in the general public.  He recalled feeling anxious whenever they would go off base and he was hyper vigilant on those missions.  He never came under fire himself, although he did witness an explosion near a vehicle in front of him, within a few hundred meters.  He stated that he was always worried and fearful for his life when he was in Iraq because it was a combat zone.  His sleep was disrupted at that time.  The examiner noted that on his post deployment questionnaire, the Veteran denied having intrusive thoughts of experiences in Iraq and he also denied that he had any experiences in which he had close calls with combat.  He denied avoidance, numbing and hypervigilance at that point in time.  The examiner noted that the Veteran was in a combat zone but he did not describe re-experiencing trauma.  He occasionally thought about being in Iraq but he was easily able to distract himself.  His major complaint was sleep disturbance.  He stated he did not socialize as much as he did before Iraq.  However, when he thought of Iraq he did not dwell on it.  

He reported that he had not received any mental health treatment since leaving the military.  The examiner thought it was less likely than not that the Veteran had PTSD.  The reported Axis I diagnosis was anxiety disorder, not otherwise specified (NOS), with sleep disturbance.  The Axis V Global Assessment of Functioning (GAF) score was 68.  The psychologist stated that the Veteran had mild symptoms including anxiety but his primary complaint was sleep impairment.  He generally functioned well.  He had some meaningful interpersonal relationships.  He also had the added stressor of marital separation and unemployment which contributed to his anxiety. 

The examiner added that the Veteran never missed work because of his sleep disturbance while still in the military.  He was able to maintain activities of daily living including personal hygiene.  There was no inappropriate behavior.  He had not been in any mental health treatment.  At Fort Bragg he was tried on a low dose of antidepressant, Wellbutrin, but appears to have been a sub-therapeutic dosage that was attempted.  Although the Veteran continued this medication, he did not feel it was beneficial.  The Veteran's thought process and communications were not impaired.  His social functioning was mildly impaired.  He was not as interested in socializing as he was prior to going to Iraq.  

The examiner stated that the Veteran's employment was not impacted due to psychiatric issues while on active duty.  He never missed work because of psychological issues and his current unemployment was not related to psychological issues.  He was employed by the post office but he did not find it to his liking and quit.  His post-military stressors were unemployment and marital separation.  In commenting on the severity of his symptoms, the examiner stated that the Veteran had mild transient manifestations with a decrease in work efficiency and the ability to perform occupational tasks, but only during periods of significant stress.  

The private psychotherapy records show that in February 2011, the Veteran reported increased symptoms to include hallucinations and increased memory loss.  He was noncompliant with his medication for the 4-5 months.  He was recently laid off.  The Veteran reported that a co-worker startled him which led to him assaulting the person.  He also stated that he wanted to work but he had trouble with people.  The Veteran stated that his marriage was hanging by a thread as a result of his psychiatric symptoms.  He was prescribed Trazodone, Klonopin, and Wellbutrin.  The reported GAF score was 35.  In a separate letter, the private physician also commented that the Veteran was unable to sustain social and work relationships and was permanently and totally disabled due to PTSD.   

At VA examination in January 2012, the Veteran reported that he was continuing to live with a friend in a condominium.  He was still separated from his spouse.  He had worked in a warehouse for 10 months but he was dismissed in October 2011, after engaging in physical fight with a coworker.  He stated that he was easily upset.  He had a problem when he overheard civilians with no military experience discuss politics or war.  He felt that they had no right to voice their opinion since they did not know anything about it.  In fact, this led to physical fight on the job and cost him his job.  He had been looking for work since.  He received individual psychotherapy from approximately Sept 2009 through the summer of 2011.  He stopped attending sessions because he felt it was not helpful.  He was prescribed Trazodone, Klonopin, and Wellbutrin, but discontinued the Wellbutrin almost immediately because he did not notice a change. 

His symptoms included sleep impairment, auditory hallucinations, nightmares, suspicion, increased temper, panic attacks, mild memory loss, impaired judgment, mood disturbances, and gross impairment in thought processes and communication.  He felt on edge most of the time.  He felt more moody and irritable than depressed.  The SLUMS test score was 23/30.  The Veteran made easy rapport but poor eye contact.  He was generally polite, cooperative, and soft-spoken.  He was casually dressed.  His thought processes were goal directed with no evidence of circumstantiality or tangentiality.  He described frequent auditory and visual hallucinations and a moderate degree of paranoia.  There was no complaint of other Schneiderian symptoms.  He did not appear internally preoccupied.  He missed points on calculations, object recall, and paragraph recall.  His overall mood was irritable and his affect was reserved with little fluctuation.  The examiner stated that the Veteran's symptoms seemed to have worsened since the last examination.  He retained the cognitive and emotional capacity to sustain employment.  However his employment should be in a limited settings in which he had little or no contact with the public and loose supervision.  The examiner assigned a GAF score of 52.  

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Based upon the above reported symptoms and findings, the Board finds that a 70 percent rating is warranted for the Veteran's psychiatric disorder for the entire appellate period.  However, the criteria for a 100 percent schedular rating have not been met because the evidence does not show that the psychiatric disorder is manifested by total social and occupational impairment.  The Board does not find the private examiner's statement that the Veteran was unable to sustain social and work relationships to be probative, as it is inconsistent with the evidence of record in its entirety.  Specifically, the Veteran himself has reported that he lives with a roommate and is in touch with his three children.  He has also been able to work for some periods of time during the appellate period (i.e., at the post office from December 2009 to April 2010 and in a warehouse for 10 months).  Accordingly, in the absence of total social and occupational impairment, a 100 percent schedular rating is not warranted.  


Extraschedular Consideration  for the Left Knee, Right Ankle, and Psychiatric Disorders

The Board has considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. 

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's right ankle and left knee disabilities and the rating criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  His right ankle and left knee disabilities are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain and pain on motion of both joints, crepitus of the knee, instability of the ankle, etc.  See 38 C.F.R. § 4.40 (addressing functional limitations due to painful motion and weakness), 38 C.F.R. § 4.45 (addressing functional limitations due to weakened movement, fatigability, and incoordination); 38 C.F.R. § 4.59 (providing that joints that are painful, malaligned or unstable should at least be assigned a compensable rating, and that consideration be given to symptoms such as crepitation or pain on manipulation); see also 38 C.F.R. § 4.71a, DCs 5260, 5271.

The Veteran's reported functional limitations, including limitations in performing some physical activities, are expected concomitants of the symptoms and pathology already compensated under the applicable schedular criteria, which are based on limitations of motion and excursion, as well as pain, weakness, and similar factors. Thus, such limitations are within the purview of the schedular criteria and have been considered in determining that the Veteran's right ankle and left knee disabilities more nearly meet the criteria for a 10 percent rating.  Indeed, the schedular criteria under all DCs and associated regulations ultimately have in view the functional effects contemplated by such criteria, whether or not such functional limitations are explicitly mentioned in them.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); 38 C.F.R. § 4.2 (2014) (providing, in pertinent part, that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified, but coordination of rating with impairment of function will be expected in all instances).

Thus, the Veteran does not have symptoms, pathology, or functional limitations associated with his right ankle and left knee disabilities that have been left uncompensated or unaccounted for by the assignment of the 10 percent schedular ratings.  See Thun, 22 Vet. App. at 115.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Id. at 115. Rather, the disability must be 'exceptional' or 'unusual.'

Likewise, with respect to the psychiatric disorder, the Veteran's symptoms described above, as well as their effects on occupational and social functioning and general level of severity, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9413.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.

Consequently, the available schedular evaluations are adequate to rate the Veteran's disabilities, and therefore the first Thun factor is not satisfied.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Lumbosacral spine disorder, from February 1, 2010, to January 11, 2012

From February 1, 2010, to January 11, 2012, the Veteran is in receipt of a 0 percent rating under DC 5242.  He was afforded a VA examination of his spine in August 2010.  At that time, an x-ray showed a loss of lumbar lordosis on lateral view, possible muscle spasm.  Under DC 5242, a 20 percent rating is warranted for muscle spasm severe enough to result in abnormal spinal contour, such as reversed lordosis.  Accordingly, a 20 percent rating is warranted for the period from February 1, 2010, to January 11, 2012.  The issue of entitlement to an initial rating in excess of 20 percent for the entire appellate period is addressed in the remand below.
ORDER

An initial rating in excess of 10 percent for left knee DJD is denied.

An initial 10 percent rating is granted for residuals of right ankle sprain from February 1, 2010 to January 11, 2012, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 10 percent for residuals of right ankle sprain, for the entire appellate period, is denied.

An initial rating of 70 percent, but not higher, for anxiety disorder with PTSD
is granted, subject to the provisions governing the award of monetary benefits.

REMAND

According to the August 2010 VA examination report, the Veteran was employed with the U.S. Postal service from December 2009 until April 2010.  He reported that he injured his back and received medical care while working for the U.S. Postal service.  The clinical documentation associated with this medical care has not been incorporated into the record.  Any recent VA treatment records should also be obtained, and the Veteran should be scheduled for a current VA examination.

As noted, the record as well as the Veteran statements raises the issue of a TDIU.  A VA examination is needed that takes into account all of his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA notice letter regarding the TDIU claim.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2012.

3.  Make arrangements to obtain the Veteran's treatment records associated with a back injury he had during his employment at the U.S. Postal Service from December 2009 to April 2010

4.  Thereafter, schedule an appropriate VA examination to assess the severity of the Veteran's service-connected low back disorder.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, with respect to the DJD and DDD of the Veteran's lumbar spine.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

5.  Schedule the Veteran for an appropriate VA examination(s) to obtain an opinion(s) as to the functional impairment caused by his service-connected disabilities, particularly with respect to his ability to obtain and maintain substantially gainful employment.  

The claims file, including a copy of this remand, must be made available to the examiner(s) as part of the examination(s), and the examiner(s) must indicate in his/her report(s) whether the claims file was reviewed.  A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner(s) must state why this is the case.

6.  Finally, readjudicate the claims on appeal.  If these claims are not granted to the Veteran's satisfaction, send him and his representative, if any, a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


